Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 11/10/2021 Amendment in the application of Hatakeyama for the "COMMUNICATION NORMAL-OPERATION AVAILABILITY CHECKING APPARATUS, COMMUNICATION NORMAL-OPERABILITY CHECKING METHOD, AND PROGRAM" filed 06/08/2020.  This application is a national stage entry of PCT/JP2018/039550, International Filing Date: 10/24/2018 and claims foreign priority to 2017-237113, filed 12/11/2017 in Japan.  The amendment and response has been entered and made of record.  Claims 1, 3-8 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        Claims 1, 3, 4, 7, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Izawa  et al. (US#8,351,929) in view of Kocsis (US#9,237,443).  
Regarding claim 1, the references disclose a system for facilitating visual signals in wireless communication utilizing smart antenna, in accordance with the essential features of the claim.  Izawa  et al. (US#8,351,929) discloses a communication normal-operation availability checking apparatus for checking normal-operation availability of communications that go through a first network, a second network, and a third network (see Fig. 1; Col. 2, lines 15-56: automatically updating the Preferred Roaming List  - PRL to perform roaming between mobile communication networks), the communication normal-operation availability checking apparatus comprising: processing circuitry configured to generate a list including one or more carriers that Figs. 6, 7; Col. 7, line 45 to Col. 9, line 14: roaming list is generated and updated through the other wireless communication); and check normal-operation availability of the communications by performing a test that goes through the first network (Fig. 7; Col. 8, line 56 to Col. 9, line 14: step 310 for selecting the network and roaming service can be normally received).
However, Izawa does not disclose expressly wherein to check normal operation availability by performing a test.  In the same field of endeavor, Kim et al. (US#10,602,432) teaches in Fig. 2 a flowchart illustrated an exemplary process of a network selecting method, in which the electronic device 100 desires to check an accessible network while moving from an out-of-service (OOS) region to another region.  In operation 260, the electronic device 100 may determine whether the network scan of operation 250 is successful. If the network scan is successful, the electronic device 100 may perform a connection operation with respect to at least one of found networks, registered with a corresponding operator network so that a network-related function may be used (see also Fig. 1; Col. 7, line 61 to Col. 10, line 29: connectivity test is performed by means of the network access information stored in the subscriber identification module SIM 140).  Kim further teach wherein the generated list includes a plurality of communication methods for each carrier, and the processing circuitry performs a connection test for each communication method for each carrier (Kim et al.: Fig. 1; Col. 2, lines 26-41 & Col. 6, line 34-67).  Furthermore, the use of the Network actions includes performing network tests or disconnecting, reconnecting, or updating a network connection to ensure roaming is being handled properly and the device is connected to a desired network are well known in the art.
Regarding claims 3-4, the reference further teach wherein a transmitter configured to transmit a test result by the checking unit to a monitoring apparatus via a first communication-Kim et al: Fig. 9, Col. 18, line 11 to Col. 19, line 9). 
Regarding claim 7, It’s method claim corresponding to the apparatus claim 1 examined above.  Therefore, claim 7 is analyzed and rejected as previously discussed in paragraph above with respect to claim 1.
Regarding claim 8, this claim differs from claims Izawa  et al. (US#8,351,929) in view of Kim (US#10,602,432) in that the claim recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claim 1 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Izawa in view of Kim for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for mobile networks roaming operation, and easy to maintenance, upgrade. 
One skilled in the art would have recognized the need for effectively and efficiently facilitating roaming service in mobile network communications, and would have applied Kim’s quickly search for an accessible network connection into Izawa' s roaming between mobile communication networks so that a roaming service can be normally received .  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Kim’s method and apparatus for searching networks into Izawa's mobile station and wireless communication method with the motivation being to provide a system and apparatus for checking communication normal operation availability in a network.
Allowable Subject Matter
7.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the processing circuitry is configured to restart a communication device in a case where the communication device in the communication normal-operation availability checking apparatus is not recognized, and to restart the communication normal-operation availability checking apparatus in a case where the communication device is not recognized even after the restart of the communication device; wherein the processing circuitry causes an external apparatus to stop and restart
supplying power to the communication normal-operation availability checking apparatus in a
case where the communication device is not recognized even after the restart of the
communication normal-operation availability checking apparatus, as specifically recited in the claims.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
10.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

11.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Nov. 19, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477